Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Paula L. Feroleto, J.), entered August 2, 2007. The judgment granted defendant’s motion and declared that the workers’ compensation insurers’ lien was extinguished on December 14, 2001, when plaintiffs and the workers’ compensation insurers entered into a settlement agreement.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs. Present—Scudder, P.J., Martoche, Green, Pine and Gorski, JJ.